DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites ‘a storage unit’, which is non-statutory.  Instead, the claim should recite ‘a non-transitory storage unit’.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4 – 7 and 9 - 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsubaki (20190337556).
(Claim 1): Tsubaki discloses a steering control system comprising: a deviation amount detection unit configured to detect a deviation amount of a car that travels on a track, from a reference traveling path of the car in a width direction of the track (calculates a lateral velocity command value by a deviation between a lateral position command value that is obtained based on the vehicle information and a lateral position – [0019]) ; a roll or lateral direction vibration amount detection unit configured to detect a roll or lateral direction vibration amount of the car (fig. 5, blk 153); and a feedback control unit configured to perform feedback control of steering of the car so as to reduce the deviation amount and the roll or lateral direction vibration amount, wherein the feedback control unit is configured to output a steering command value in which a specified frequency to be reduced is suppressed (figs. 4 and 10; [0057]).
(Claim 2): Tsubaki discloses the steering control system of claim 1, further comprising: a storage unit configured to store steering pattern information indicating a steering command value for each traveling position of the car (fig. 3, blk 100); a traveling position detection unit configured to detect a traveling position of the car (fig. 3, GPS); and a feedforward control unit configured to output, based on the steering pattern information, the steering command value associated with the traveling position detected by the traveling position detection unit (fig. 18, blk 351, 158; [0117]).
(Claim 4): Tsubaki discloses the steering control system of claim 1, wherein the feedback control unit is configured to apply a frequency filter to remove or reduce the specified frequency to be reduced ([0063]).
(Claim 5): Tsubaki discloses the steering control system of claim 4, wherein the feedback control unit is configured to apply the frequency filter, to remove or reduce a vibration of a predetermined frequency determined as a frequency that easily affects ride comfort (fig. 11A).
(Claims 6 and 10): Tsubaki discloses the steering control system of claim 4, wherein the feedback control unit is configured to apply the frequency filter to remove or reduce a vibration of a natural frequency of the car ([0063]).
(Claim 7): Tsubaki discloses the steering control system of claim 1, wherein the feedback control unit is configured to specify the frequency to be reduced by calculating a natural frequency of the car ([0073]).
(Claim 9): Tsubaki discloses the steering control system of claim 1, wherein the frequency to be reduced is a frequency that easily affects ride comfort of the car ([0018]).
(Claim 11): Tsubaki discloses a steering system comprising a car and a car control device, wherein the car comprises: a deviation amount detection unit configured to detect a deviation amount of a car that travels on a track, from a reference traveling path of the car in a width direction of the track (calculates a lateral velocity command value by a deviation between a lateral position command value that is obtained based on the vehicle information and a lateral position – [0019]) ; a roll or lateral direction vibration amount detection unit configured to detect a roll or lateral direction vibration amount of the car (fig. 5, blk 153); and a feedback control unit configured to perform feedback control of steering of the car so as to reduce the deviation amount and the roll or lateral direction vibration amount, wherein the feedback control unit is configured to output a steering command value in which a specified frequency to be reduced is suppressed (figs. 4 and 10; [0057]).
(Claim 12): Tsubaki discloses a car comprising: a deviation amount detection unit configured to detect a deviation amount of a car that travels on a track, from a reference traveling path of the car in a width direction of the track (calculates a lateral velocity command value by a deviation between a lateral position command value that is obtained based on the vehicle information and a lateral position – [0019]) ; a roll or lateral direction vibration amount detection unit configured to detect a roll or lateral direction vibration amount of the car (fig. 5, blk 153); and a feedback control unit configured to perform .
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (20190337556) as applied to claim 12 above in view of Tsubaki et al., (20190300044).
(Claim 13): Tsubaki ‘7556 teaches the vehicle of claim 12 but does not specifically teach a first-order lag filter.  However, in a related invention, Tsubaki ‘0044 teaches a device, further comprising: an actuator configured to operate in accordance with the feedback control of the feedback control unit, the actuator being provided with a first-order lag element for the steering command value (figs. 5 and 7; [0187]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Tsubaki ‘7556 with the teachings of Tsubaki ‘0044, as a way to improve driver comfort in certain situations (when a steering operation by a driver intervenes during autonomous driving of a vehicle, the intervention operation is fully reflected and a feeling of .
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663